ACCEPTED
                                                                                                    02-1700250-cv
                                                                                       SECOND COURT OF APPEALS
                                                                                             FORT WORTH, TEXAS
                                                                                               12/19/2017 3:01 PM
                                                                                                   DEBRA SPISAK
                                                                                                           CLERK

                                  COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH                                   FILED IN
                                                                          2nd COURT OF APPEALS
                                 CAUSE NO. 02-17-00250-CV                   FORT WORTH, TEXAS
                                                                          12/19/2017 3:01:45 PM
                                                                              DEBRA SPISAK
                                                                                   Clerk
RICHARD CHALKER,                                                  APPELLANT

                                         V.


NATIONSTAR MORTGAGE, LLC,                                          APPELLEE


                                ____________________________

          FROM THE 393RD JUDICIAL DISTRICT COURT OF DENTON COUNTY
                          TRIAL COURT NO. 15-04402393
                          ____________________________


                   APPELLEE NATIONSTAR MORTGAGE, LLC’S
               FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                          TO FILE APPELLEE’S BRIEF


       TO THE HONORABLE SECOND DISTRICT COURT OF APPEALS:

       Pursuant to Texas Rules of Appellate Procedure 10.1 and 38.6(d) and Local Rule 1.E,

Appellee Nationstar Mortgage LLC (“Nationstar”) files this Unopposed Motion to Extend Time to

File Appellee’s Brief for the reasons set forth below. Pursuant to a Rule 11 Agreement attached to

this motion, Appellee hereby requests that the due date for filing Appellee’s brief be extended

thirty (30) days from January 8, 2018 to February 7, 2018.

       The Final Judgment in this case was signed on July 13, 2017. Appellant filed his notice of

appeal on July 27, 2017. After this Court granted Appellant’s three (3) unopposed requests for

extensions, Appellant Chalker filed his brief on or about December 8, 2017. Appellee’s current


APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF DUE DATE FOR FILING BRIEF
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                     Page 1 of 4
due date for filing its brief is January 8, 2018. Reasons that Appellee’s first agreed 30-day

extension is requested and should be granted are as follows:

           1. Currently, the parties are engaged in settlement negotiations in an effort to resolve

       this matter. Appellant has made two (2) alternative settlement proposals, which Appellee is

       in the process of evaluating.

           2. The Parties’ settlement discussions are occurring in the midst of the holiday season

       including Hanukkah, Christmas, and New Year’s Day, which finds Appellee’s

       representatives out of the office at various times on pre-scheduled holiday vacations. Thus,

       Appellee needs at least an additional 30 days to consider Appellant’s settlement offers and,

       as a result, the parties have agreed to this request for continuance.

           3. This is Appellee Nationstar’s first request for an extension of its brief due date.

           4. Appellant’s Counsel Mark Lieberman has advised Appellee’s Counsel that

       Appellant does not oppose Appellee’s request for a thirty (30) day extension of Appellee’s

       brief due date.

           5. A Rule 11 agreement respecting an agreed continuance of the appeal has been

       entered into so that the Parties may have sufficient time to consider and negotiate a

       settlement of this matter. A copy of the Rule 11 consent to Appellee’s motion for a 30 day

       extension is attached to this Motion.

           6. Appellee needs this extension so that if settlement of this matter is not finalized,

       Appellee’s Counsel will have sufficient time to analyze Appellant’s brief and respond to

       the issues in a succinct and timely manner.

           7. This request for extension is not sought for the reason of delay, but so that justice

       may be done.


APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF DUE DATE FOR FILING BRIEF
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                         Page 2 of 4
           8. All facts recited in this motion are within the personal knowledge of the

       undersigned Counsel for Appellee. Therefore, no verification is necessary under Texas

       Rule of Appellate Procedure 10.2.

                                      PRAYER FOR RELIEF

       For the reasons set forth above, the Appellee requests that this Court grant this unopposed

motion to Extend Time to File Appellee’s brief for a period of thirty (30) days so that the parties

have an opportunity to settle this case, or in the event it does not settle, to prepare and file

Appellee's brief.



   Dated: December 19, 2017                         Respectfully submitted,

                                                    /s/Elizabeth Chandler __________________
                                                    Elizabeth Chandler, SBN: 24097484
                                                    echandler@mcguirewoods.com
                                                    MCGUIREWOODS LLP
                                                    2000 McKinney Avenue, Suite 1400
                                                    Dallas, Texas 75201
                                                    Telephone: 214.932.6400
                                                    Facsimile: 214.932.6499

                                                    ATTORNEY FOR APPELLEE
                                                    NATIONSTAR MORTGAGE LLC




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF DUE DATE FOR FILING BRIEF
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                      Page 3 of 4
                             CERTIFICATE OF CONFERENCE

       I hereby certify that on December 17 & 18, 2017, I conferred with Counsel for Appellant,
who informed me that Appellant is unopposed to this motion and has in fact signed a Rule 11
agreement attached to this motion, which confirms such agreed extension to the appeals deadlines
as requested herein.



                                                           /s/ Elizabeth Chandler
                                                    Elizabeth Chandler




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 19, 2017, a true and correct copy of the foregoing was
served via the court’s electronic filing system and email as follows:

VIA ECF and Email at Mjc358@hotmail.com

Mark Lieberman, Esq.
Attorney for Appellant Chalker
Law Office of Mark Lieberman
1704 Pine Hills Rd.
Corinth, Texas 76219

COUNSEL FOR APPELLANT




                                                           /s/ Elizabeth Chandler
                                                    Elizabeth Chandler




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF DUE DATE FOR FILING BRIEF
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                   Page 4 of 4